FILED
                            NOT FOR PUBLICATION                             APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50530

               Plaintiff - Appellee,             D.C. No. 3:10-cr-04514-WQH

  v.
                                                 MEMORANDUM *
LUIS ALVAREZ-RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Luis Alvarez-Rodriguez appeals from the district court’s judgment and

challenges his jury-trial conviction and 70-month sentence for attempted entry

after deportation, in violation of 8 U.S.C. § 1326; and making a false claim to

United States citizenship, in violation of 18 U.S.C. § 911. Pursuant to Anders v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Alvarez-Rodriguez’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Alvarez-Rodriguez the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    11-50530